The opinion of the court was delivered by
This cause was filed in this court on March 2, 1895, and no briefs have been filed by counsel for plaintiffs in error. This is the second term of the supreme court since the cause was filed.
Rule 6 of the Rules of Practice of the supreme court of this Territory provides:
"In each civil cause, counsel for plaintiff in error shall furnish a copy of his brief to counsel for defendant in error at least thirty days before the first day of court, and the counsel for defendant in error shall furnish a copy of his brief to counsel for plaintiff in error at least ten days before the first day of said term. Proof of service of the briefs must be filed with the clerk of the supreme court seven days prior to the first day of said term. In case of a failure to comply with the requirements of this rule, the court may continue or dismiss the cause, or affirm or reverse the judgment."
These briefs should have been filed before the June, 1895, term of this court, and the cause is dismissed for failure to comply with this rule.
All the Justices concurring. *Page 93